Mr. Justice Scott delivered the opinion of the court. No question is presented in this case that has n ot been heretofore settled by this court. The cause of action having accrued the 1st January, 1844, three years were the limitation, as we have repeatedly held. Part payment does not create a new debt resting merely in parol, but revives the old one, and therefore the action must be brought upon the original instrument or cause of action. Both part payment and an express written acknowledgement or promise being considered as merely removing out of the way the statute bar, so as to enable the creditor to recover notwithstanding, and are not regarded as creating a new substantial contract as the basis of the suit and judgment. Turkey vs. Hawkins, 4 Man. Grang. & Scott 664, p. Wilde C. J. Barn vs. Bolton, 2 ib. 476. Wainman vs. Rynman, 1 Wels. Har. & Gard. 118. Tripp vs. Davis, 12 Mees. & Welb. 160. Biscoe et al. vs. Jenkins et al. 5 Eng. 117. There was no error in the judgment, of the court below, and it must be affirmed.